Citation Nr: 0823947	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a pulmonary 
disorder, to include as due to asbestos exposure and chemical 
exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant 

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to May 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2004 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  

A hearing was held on May 23, 2008, in Des Moines, Iowa, 
before the undersigned Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1. The veteran's tinnitus is causally or etiologically 
related to his military service or is associated with or 
related to his sensorineural hearing loss.

2.  The veteran has not been shown to have sarcoidosis that 
is causally or etiologically related to service, including 
asbestos exposure and chemical exposure.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
tinnitus was incurred during active service or is proximately 
due to or the result of his bilateral hearing loss. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d), 3.310(a) (2007).

2.  A pulmonary disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and, (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).


With respect to the claim for service connection for 
tinnitus, the Board has granted the veteran's claim in the 
decision below, and therefore, the benefit sought on appeal 
has been granted in full.  Accordingly, regardless of whether 
the notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

With respect to the claim for service connection for a 
pulmonary disorder, the RO did provide the appellant with 
notice in December 2003 and October 2004, prior to the 
initial decision on the claim in October 2005, as well as in 
March 2006.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, the December 2003 and October 2004 
letters stated that the evidence must show that that he had 
an injury in military service or a disease that began in, or 
was made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the December 2003 and October 
2004 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim, 
including that VA was requesting all records held by Federal 
agencies, such as service medical records, military records, 
and VA medical records.  The appellant was also informed that 
a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2003 and October 2004 letters notified the appellant 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
December 2003 and October 2004 letters informed the veteran 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that a letter was sent in March 
2006 informing him that a disability rating was assigned when 
a disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The March 2006 letter also explained how 
disability ratings and effective dates were determined.

Recognition is given to the fact that VCAA notice per Dingess 
was provided after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
March 2006 notice was provided to the veteran, the claim was 
readjudicated in a June 2006 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The veteran was also afforded VA 
examinations in December 2003, October 2005, October 2006, 
and September 2007, and he was provided the opportunity to 
testify at a hearing before the Board.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with SOCs and SSOCs, 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for tinnitus.  The 
Board notes that the veteran reported that he was unsure 
about the onset of tinnitus at the time of the December 2003 
VA examination, but indicated that he first noticed the 
disorder several years after his separation from service.  
Based on that report, the December 2003 VA examiner opined 
that it was less than likely that tinnitus was a direct 
result of his noise exposure in service and was more likely 
related to the result of post-military noise exposure.  The 
veteran later told the September 2007 VA examiner that his 
tinnitus began sometime during his first year after his 
separation from service.  Based on the veteran's reported 
onset after service as well as his post-service noise 
exposure, the September 2007 VA examiner concluded that it 
was less than likely that the tinnitus was related to his 
military service and that it was more likely that the 
disorder was related his occupational noise exposure.  The 
veteran also testified at his May 2008 hearing before the 
Board that he had experienced the tinnitus within one or two 
years after his separation from service.  


Although the veteran's testimony at the September 2007 VA 
examination and May 2008 hearing as to when he first noticed 
tinnitus is slightly different from what the December 2003 VA 
examiner stated the veteran reported on examination, the 
Board finds the veteran's testimony in this case to be 
credible, that is, believable, despite what he may have told 
the examiner in December 2003.  The Board notes that the 
veteran is competent to give evidence about what he 
experienced; i.e., that he has had tinnitus during the first 
year following his separation from service. See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Charles v. Principi, 16 Vet. App. 
370, 274 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  

In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir., 2006), the Board therefore concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  As such, the Board finds that the veteran's 
contentions that he experienced intermittent ringing in his 
ears since service to be competent and credible and therefore 
affords them great probative weight.  Indeed, the Court has 
held that its well-within the province of the Board to weigh 
the veteran's testimony/statements and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Moreover, the Board notes that the RO has conceded military 
noise exposure in its grant of service connection for 
bilateral hearing loss.  Because service connection for 
hearing loss has been granted, the question arises as to 
whether service connection for tinnitus may also be 
considered on a secondary basis, i.e., as proximately due to 
or the result of the service-connected hearing loss. 38 
C.F.R. § 3.310(a).  In this regard, the Board notes that "an 
associated hearing loss is usually present" with tinnitus. 
The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient 
with Ear Problems.  In addition, tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-induced hearing loss. Id.  Finally, the Board notes 
that "high frequency tinnitus usually accompanies [noise-
induced] hearing loss." The Merck Manual, Section 7, Cha. 85, 
Inner Ear.  

For these reasons noted above, the Board finds that there is 
reasonable doubt as to whether the veteran's current tinnitus 
is causally or etiologically related to acoustic trauma 
during his period of service or to his service-connected 
bilateral hearing loss, and the Board resolves that doubt in 
favor of the veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, the Board concludes that service 
connection for tinnitus is warranted.

II.  Pulmonary Disorder 

The Board notes that there are no statutes specifically 
dealing with asbestos and service connection for asbestos 
related diseases, and the Secretary of VA has not promulgated 
any specific regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, asbestos-related diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C. (hereinafter M 21-1MR).  In addition, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure.  M 21-1MR.  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and of ensuring that development is accomplished to ascertain 
whether or not there was pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
plural effusion and fibrosis, pleural plaque, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual also notes that lung 
cancer associated with asbestos exposure originates in the 
lung parenchyma, rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch products and brake linings, manufacture and 
insulation of roofing and flooring materials, sheet and pipe 
products, and so forth.  High exposure to asbestos and the 
high prevalence of disease have been noted in insulation and 
shipyard workers.  This is significant considering that, 
during World War II, several million people were employed in 
shipyards and U.S. Navy Veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come in for medical 
attention because the latency period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  Also of significance is that the exposure to 
asbestos may be brief, (as little as a month or two) or 
indirect (bystander's disease).  

The Manual goes on to say that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  It should 
be noted that the pertinent parts of the Manual guidelines of 
service connection in asbestos-related cases are not 
substantive rules, and there is no presumption that a veteran 
was exposed to asbestos in-service.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a pulmonary 
disorder.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of a pulmonary 
disorder.  In fact, his May 1958 separation examination found 
his lungs and chest to be normal.  Moreover, the medical 
evidence of record does not show that the veteran sought 
treatment immediately following his separation from service 
or for many decades thereafter.   Therefore, the Board finds 
that a pulmonary disorder did not manifest in service or for 
many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
pulmonary disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a pulmonary disorder is itself evidence which tends to show 
that the disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a pulmonary 
disorder manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any currently diagnosed pulmonary disability to the 
veteran's active service.  As noted above, the record shows 
that there were no complaints, treatment, or diagnosis of 
such a disorder in service or for many years thereafter.  The 
Board does acknowledge the veteran's contention that he 
currently has a pulmonary disorder that is related to 
asbestos exposure in service.  However, even assuming that 
the veteran was exposed to asbestos in service, the Board 
notes that the medical evidence of record does not indicate 
that he currently has a pulmonary disorder that is causally 
or etiologically related to such in-service exposure.  

The Board's attention is drawn to the December 2003 VA 
examination report.  The December 2003 VA examiner noted that 
past exposure to asbestosis is characterized by the presence 
of pleural plaques on a chest x-ray and that pleural 
effusions may occur in patients with asbestosis.  He also 
observed that the radiographic diagnosis of asbestosis 
usually depends on the presence of irregular or linear 
opacities, which are first noted in the lower lung fields and 
spread into the middle and upper lung fields as the disease 
progresses.  With asbestosis, the chest x-ray may show a 
"ground glass" appearance in the lung fields, and a 
honeycombed appearing lung may appear with asbestosis.  
However, in consideration of the foregoing, the December 2003 
VA examiner stated that the veteran's x-ray in this case did 
not support a finding of asbestos exposure or the diagnosis 
of asbestosis.  Similarly, the October 2005 VA examiner noted 
that the veteran had much more exposure to asbestos as a 
civilian, yet also indicated that there was no evidence of 
asbestosis.  As such, he concluded that it was less likely as 
not that the veteran has a current pulmonary disorder that 
was caused by or a result of asbestos exposure in service.

In addition, the veteran has also contended that he has a 
current pulmonary disorder that is related to chemical 
exposure in service.  In particular, he has claimed that he 
was exposed to Freon, which is also known as 
dichlorodifluoromethane, while working on refrigeration 
equipment during his period of service.  However, even 
assuming that the veteran was exposed to chemicals in 
service, the Board notes that the medical evidence of record 
does not indicate that he currently has a pulmonary disorder 
that is causally or etiologically related to such in-service 
exposure.  In fact, the October 2005 VA examiner observed 
that there are no medical studies showing chronic lung 
conditions to be a complication of exposure to 
dichlorodifluoromethane and stated that medical literature 
indicated that the substance is "generally regarded as 
presenting a negligible risk to health."  As such, the 
October 2005 VA examiner concluded that it was less likely 
than not the veteran has a current pulmonary disorder caused 
by or a result of chemical exposure in service.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
pulmonary disorder.

The Board is aware of the veteran's assertions that he 
suffers from asbestosis or that his current pulmonary 
disability is related to in-service asbestosis or chemical 
exposure.  However, as a layperson he lacks the requisite 
medical knowledge and education necessary to render a 
probative opinion regarding causality of medical disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, 
as discussed above, the competent evidence of record clearly 
weighs against such a finding.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a pulmonary disorder is not warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for tinnitus is granted.   

Service connection for a pulmonary disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


